Case 4:21-cr-06004-SMJ   ECF No. 41   filed 02/09/21   PageID.98 Page 1 of 4




                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON



                                                         Feb 09, 2021
                                                             SEAN F. MCAVOY, CLERK




                                        4:21-CR-6004-SMJ
Case 4:21-cr-06004-SMJ   ECF No. 41   filed 02/09/21   PageID.99 Page 2 of 4
Case 4:21-cr-06004-SMJ   ECF No. 41   filed 02/09/21   PageID.100 Page 3 of 4
Case 4:21-cr-06004-SMJ   ECF No. 41   filed 02/09/21   PageID.101 Page 4 of 4
